HEANEY, Senior Circuit Judge,
dissenting.
I respectfully dissent. In my view, the dismissal of appellant’s case by the magistrate for the reason that appellant negligently arrived at his trial one hour after it was scheduled to begin was an unwarranted sanction. I do not quarrel with the monetary sanction imposed to pay for jury costs, but certainly this sanction was more than sufficient to uphold the dignity of the court and the integrity of its calendar.
This decision is also inconsistent with prior decisions of this court, where we have made it clear that dismissal was the ultimate sanction and was to be imposed only where the conduct had been a good deal more egregious than it was here. See Brown v. Frey, 806 F.2d 801, 804 (8th Cir.1986); Haley v. Kansas City Star, 761 F.2d 489, 491 (8th Cir.1985); Pardee v. Stock, 712 F.2d 1290, 1292 (8th Cir.1983); Moore v. St. Louis Music Supply Co., 539 F.2d 1191, 1193 (8th Cir.1976); and Navarro v. Chief of Police, Des Moines, Iowa, 523 F.2d 214, 217-18 (8th Cir.1975).